McBRIDE, Judge.
This case involves issues similar to those decided by us this day in Fulton v. Millet, *31993 So.24 316, and for the reasons- assigned in our opinion it is ordered, adjudged and decreed that the judgment appealed from he reversed and the preliminary writ of injunction is recalled; the matter is now remanded to the district court for further proceedings on the merits of the case according to law; appellee is to pay the costs of this appeal while the assessment of all other costs is to await a final determination of the case.
Reversed and remanded.